DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 7, there is no antecedent basis for “the part of the portable electronic device”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.10,982,468. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely recite like elements using different terminology and/or phraseology.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 00 55458 (hereinafter WO458).
Re Claim 8.
WO458 discloses a clamp lock (Figs. 1, 2, 4; 10,12,15) for securing a portable electronic device (16 with ledge 18,21), the clamp lock (10) comprising: a generally C-shaped body (12,36) having a slot (between 12 and 15, Figs. 1,2,4) formed between a lower leg (22) of the generally C- shaped body and a surface (26) of a portion of the generally C-shaped body facing the lower leg, the slot configured to receive a part of the portable electronic device (16); a lock mechanism (30) positioned within the generally C-shaped body, the lock mechanism configured to adjust the clamp lock from a disengaged position, in which the slot has a first height, to an engaged position, in which the slot has a second height (at clamping member 25) that is less than the first height and the part of the portable electronic device is inhibited from being removed from the slot; a spring (29) positioned within the generally C-shaped body to bias the clamp lock toward the disengaged position; and a flexible cable (14) coupled to the body and configured to be coupled to an immovable object.
Re Claim 9. 
WO458 discloses the clamp lock of claim 8, wherein the lock mechanism (30) moves a component (25) of the clamp lock linearly between the disengaged position and the engaged position.
Re Claim 10. 
WO458 discloses the clamp lock of claim 8, wherein the surface (26) of the portion of the generally C-shaped body that faces the lower leg is a generally planar surface (Figs. 1,2, at 26) and is configured to engage the part of the portable electronic device (16,18) in the engaged position.
Re Claim 11. 
WO458 discloses the clamp lock of claim 8, wherein the slot includes an opening at an outer periphery of the generally C-shaped body and an inner channel (Fig.2, at the leadline for reference numeral 37) located inward of the opening, wherein, in the disengaged position, a height of the slot at the inner channel is greater than a height of the slot at the opening.
Re Claim 12. 
WO458 discloses the clamp lock of claim 11, wherein, in the engaged position, the height of the slot at the inner channel is greater than the height of the slot at the opening (Fig.1,2).
Re Claim 13. 
WO458 discloses the clamp lock of claim 8, wherein the lock mechanism (30) is positioned within the generally C-shaped body (10) opposite the lower leg (22) such that the slot is located between the lock mechanism (30) and the lower leg (22).
Re Claim 14. 
As discussed above with respect to claim 8, WO458 discloses the clamp lock for securing a portable electronic device, the clamp lock (10) comprising: a body having a first body portion (12) and a second body portion (36), the first body portion having a lower surface (23), the second body portion having an upper surface (26) generally parallel to the lower surface, the lower surface and the upper surface defining a slot therebetween, the slot configured to receive part of the portable electronic device (16,18), the slot having an opening at an outer periphery of the body and an inner channel (at leadline for 37) located inward of the opening, the opening having a first height, and the inner channel having a second height that is larger than the first height; and a spring (29) positioned within the body, wherein the clamp lock is configurable between a first position, in which the clamp lock is configured to engage the part of the portable electronic device (16,18) within the slot, and a second position, in which the clamp lock is configured to disengage the portable electronic device, and wherein the spring is configured to bias the clamp lock toward the second position.
Re Claim 15. 
WO458 discloses the clamp lock of claim 14, further comprising a security member (14) coupled to the body and configured to be coupled to an immovable object.
Re Claim 16. 
WO458 discloses the clamp lock of claim 14, further comprising a lock mechanism (30) supported by the body and configured to secure the clamp lock in the first position.
Re Claim 17. 
WO458 discloses the clamp lock of claim 16, further comprising an actuation cam (32) coupled to the lock mechanism (30), wherein the actuation cam is operable to hold the clamp lock in the first position against a bias of the spring.
Re Claim 18. 
WO458 discloses the clamp lock of claim 16, wherein the lock mechanism (30) moves a component (25) of the clamp lock linearly between the first and second positions.
Re Claim 19. 
WO458 discloses the clamp lock of claim 14, wherein the upper surface is a generally planar surface (26), wherein the generally planar surface is configured to engage the part of the portable electronic device (16).
Re Claim 20. 
WO458 discloses the clamp lock of claim 14, wherein a height of the slot within the inner channel is less in the first position than the height of the slot within the inner channel in the second position.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675